DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-6 and 11-16 in the reply filed on 07/29/2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-2 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2021/0307082) in view of Brown (US 2021/0029763).
Wang discloses the following features.
	Regarding claim 1, a method of resource selection by a UE (see UE 1130 in Fig. 11), the method comprising: detecting a need of an uplink transmission having a plurality of transmission parameters (see “the data that triggers the RACH, in terms of latency or transmission reliability requirement” recited in paragraph [0106]) for at least one application from a plurality of applications having an associated transmission requirement (see client application 1132 in Fig. 11); determining a set of configured grant resources available to the UE along with an associated plurality of grant resource parameters (see “The UE 120 may determine either a PUSCH resource from the preconfigured resource table or a resource from the configured grant based on certain criteria, for example, based on a check on which resource is more suitable to fulfil the service QoS for the data that triggers the RACH, in terms of latency or transmission reliability requirement” recited in paragraph [0106]); determining transmission capability for the set of configured grant resources by analyzing the plurality of grant resource parameters (see “The UE 120 may determine either a PUSCH resource from the preconfigured resource table or a resource from the configured grant based on certain criteria, for example, based on a check on which resource is more suitable to fulfil the service QoS for the data that triggers the RACH, in terms of latency or transmission reliability requirement” recited in paragraph [0106]); and selecting at least one configured grant resource from the set of configured grant resources satisfying at least one transmission requirement of the at a resource from the configured grant based on certain criteria, for example, based on a check on which resource is more suitable to fulfil the service QoS for the data that triggers the RACH, in terms of latency or transmission reliability requirement” in paragraph [0106]).
	Regarding claim 11, a UE performing resource selection (see UE 1130 in Fig. 11), the UE comprising: a memory (memory 605 in Fig. 6) configured to store computer readable instructions; and at least one processor (processing unit 600 in Fig. 6) configured to execute the computer readable instructions to: detect a need of an uplink transmission having a plurality of transmission parameters (see “the data that triggers the RACH, in terms of latency or transmission reliability requirement” recited in paragraph [0106]) for at least one application from a plurality of applications having an associated transmission requirement (see client application 1132 in Fig. 11); determine a set of configured grant resources available to the UE along with an associated plurality of grant resource parameters (see “The UE 120 may determine either a PUSCH resource from the preconfigured resource table or a resource from the configured grant based on certain criteria, for example, based on a check on which resource is more suitable to fulfil the service QoS for the data that triggers the RACH, in terms of latency or transmission reliability requirement” recited in paragraph [0106]); determine transmission capability for the set of configured grant resources by analyzing the plurality of grant resource parameters (see “The UE 120 may determine either a PUSCH resource from the preconfigured resource table or a resource from the configured grant based on certain criteria, for example, based on resource is more suitable to fulfil the service QoS for the data that triggers the RACH, in terms of latency or transmission reliability requirement” recited in paragraph [0106]); and select at least one configured grant resource from the set of configured grant resources satisfying at least one transmission requirement of the at least one application (see “The UE 120 may determine either a PUSCH resource from the preconfigured resource table or a resource from the configured grant based on certain criteria, for example, based on a check on which resource is more suitable to fulfil the service QoS for the data that triggers the RACH, in terms of latency or transmission reliability requirement” in paragraph [0106]).
Regarding claims 2 and 12, wherein the plurality of grant resource parameters comprise a transport block size of a transport block for transmission using one or more configured grant resources (see “transport block size” recited in paragraph [0090]), a transmission power required for transmission of the transport block (see “power allocated for PUSCH transmissions” recited in paragraph [0094]), a latency for transmission of the transport block (see “latency or transmission reliability requirement” recited in paragraph [0106]), and a reliability for transmission of the transport block (see “latency or transmission reliability requirement” recited in paragraph [0106]); and
	wherein the plurality of transmission parameters comprise a size of an uplink data packet (see “required size of a PUSCH resource for the triggered RA event” recited claim 1, an arrival time of the uplink data packet (see “latency…requirement” recited in paragraph [0106], wherein the having a latency requirement is equivalent to having a  requirement for the arrival time of the data packet), and a transmission power required 
	Wang does not fully disclose the following features: regarding claims 1 and 11, detecting a need of an uplink transmission having a plurality of transmission parameters for at least one application from a plurality of applications having an associated transmission requirement (Wang discloses the detecting for the client application, but does not explicitly disclose having a plurality of applications).
	Brown discloses the following features.
	Regarding claims 1 and 11, detecting a need of an uplink transmission having a plurality of transmission parameters for at least one application (Wang discloses the detecting in paragraph [0106]) from a plurality of applications having an associated transmission requirement (see “he UE 102 may be running multiple applications at a given time, each having different QoS requirements” recited in paragraph [0010]).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Wang using features, as taught by Brown, in order to allow running multiple applications each haven different QoS requirements (see paragraph [0010] of Brown).	

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Brown as applied to claims 1 and 11 above, and further in view of Lin (US 2020/0322969), Lunttila (US 2020/0337072) and Xue (US 2020/0374817).
	Wang and Brown disclose the features as shown above.

	Lin discloses the following features.
	Regarding claim 3, wherein the transmission requirement comprises: a transport block size requirement where a transport block size is greater than or equal to a size of an uplink data packet (see “transmission resource satisfies a transmission requirement…whether a Transport Block Sizer (TBS) satisfies a service packet size demand” recited in paragraph [0026], wherein it would have been obvious that the TBS must be greater than or equal to the packet size demand for a transmission resource that satisfies the transmission requirement); a latency requirement where a latency is less than or equal to a predetermined latency for the uplink transmission (see “transmission resource satisfies a transmission requirement…whether a Transmission Time Interval (TTI) length satisfies a delay demand” recited in paragraph [0026], wherein it would have been obvious that the delay demand requires the actual delay to be less than or equal to the delay demand); and a reliability requirement where a reliability is greater than or equal to a predetermined block error rate for the uplink transmission (see “transmission resource satisfies a transmission 
	Lunttila discloses the following features.
Regarding claim 3, a reliability requirement where a reliability is greater than or equal to a predetermined block error rate for the uplink transmission (see “data service types (or different types of UEs) may have different performance requirements, such as for reliability (e.g., maximum block error rate), bandwidth or data throughput or minimum data rate, and latency. Some data service types, such as eMBB, may require higher data rates, while tolerating higher block error rates and higher latency (as compared to URLLC). On the other hand, some high reliability data service types, such as URLLC, may require much higher reliability (e.g., lower block error rates) and lower latency, as compared to eMBB. On the other hand, they may operate with relatively small transport blocks sizes (i.e. smaller data throughput) compared to typical eMBB services” recited in paragraph [0031], which shows the use of block error rate as a measure of reliability; therefore, the teaching of Lunttila, along or in combination of Lin as shown above, would render obvious that the reliability requirement requires reliability higher than a predetermined block error rate).
Xue discloses the following features.
	Regarding claims 3 and 13, a transmission power requirement where transmission power required is less than or equal to an available transmission power of the UE (see “when the plurality of carriers are configured for the UE, the transmit power configured for the UE on each carrier needs to be adjusted, and a service requirement and a requirement that the total transmit power configured for the UE on all carriers is less than or equal to the maximum power configured for the UE are both met” recited in paragraph [0068], wherein the power service requirement must be less than or equal to the total transmit power configured for the UE in order for both requirements to be met).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Wang and Brown using features, as taught by Lin, Lunttila and Xue, in order to provide measurement and control of different performance requirements (see paragraph [0026] of Lin and  [0031] of Lunttila) in order to provide transmit power control (see paragraph [0068] and [0003]-[0006] of Xue).

Allowable Subject Matter
Claims 4-6 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  no reasonable combination of prior art references is found to disclose all of the claimed features, as a whole, as required in the currently objected claims 4-6 and 14-16.
	Above cited prior arts fail to disclose the following features.
Regarding claims 4 and 14, identifying a first configured grant resource satisfying transmission requirements;

	if an error is detected in selecting the first configured grant resource for sending the uplink transmission:
	identifying a second configured grant resource satisfying transmission requirements less than the transmission requirements satisfied by the first configured grant resource; and
	selecting the second configured grant resource for sending the uplink transmission.

	Regarding claims 5 and 15, ascertaining the at least one configured grant resource from the set of configured grant resources based on a determination that the uplink transmission is associated with one of a third type of application, the third type of application not complying with a transport block size requirement and a transmission power requirement; and
	performing at least one of:
		ignoring the at least one of configured grant resource associated with the third type of application for purposes of uplink data transmissions; or
		rendering the at least one configured grant resource associated with the third type of application at least preferred for the purposes of uplink data transmission.

	Regarding claims 6 and 16, receiving a set of configured grant parameters corresponding to each of one or more configured resources from a serving cell;
	receiving downlink reference signals from the serving cell;

	determining the plurality of grant resource parameters based on at least one of the set of configured grant parameters, a set of configured grant parameters corresponding to an uplink data packet, the downlink reference signals, and the instantaneous SINR,
	wherein the set of configured grant parameters comprises MCS, frequency resources including a number of resource blocks, and time resources including starting offset, a number of uplink symbols, number of time domain symbols and repetition factor.
Another related prior art, Panteleev (US 2021/0314982), discloses the use of repetition number, MCS, received resource allocation and transmission parameters, but does not disclose the use of instantaneous SINR for subcarriers of the configured grant resource and determining grant resource parameters based on the instantaneous SINR as required in claims 6 and 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719. The examiner can normally be reached Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUTAI KAO/           Primary Examiner, Art Unit 2473